This action is for pauper supplies alleged to have been furnished by the plaintiff town to relieve the distress of a family which plaintiff claimed had a pauper settlement in the defendant town.
The. evidence was fully taken out and no copy thereof is presented with the bill of exceptions, a situation which in itself renders it inappropriate for this court to disturb, the finding of the Superior Court.
Further, it appears that after the taking of evidence was closed the defendant moved for a nonsuit. This motion was denied, and defendant asks to have its exception to the refusal to grant a non-suit sustained, and on this exception alone rests its case.
Upon exactly this point our court, in Ricker v. Joy, 72 Maine, 106, has held, “A motion for a nonsuit, after the evidence is all out, is addressed to the discretion of the judge, and to his refusal exceptions do not lie.” Exceptions overruled. Judgment on the verdict.